 

SECOND AMENDMENT

DATED AS OF FEBRUARY 19, 2013

TO THE MARKETING AGENT AGREEMENT

DATED AS OF MARCH 10, 2008, AS AMENDED JULY 30, 2012

 

AMENDMENT AGREEMENT (the “Amendment”) dated as of February 19, 2013 between ALPS
DISTRIBUTORS, INC. (“ALPS”), UNITED STATES COMMODITY FUNDS LLC and UNITED STATES
DIESEL-HEATING OIL FUND, LP, formerly United States Heating Oil Fund, LP
(“USDHO”).

 

WITNESSETH

 

The parties have previously entered into that certain Marketing Agent Agreement
dated as of March 10, 2008, as amended July 30, 2012 (the “Agreement”).  The
parties have agreed to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
ALPS, USCF and USDHO hereby acknowledge and agree as follows:

 

1.   Amendment to the Agreement.  Upon execution of this Amendment by ALPS, USCF
and USDHO, the Agreement shall be hereby amended as follows:

 

(a)   Section 4.3 of the Agreement, “Marketing Agent Fee” shall be amended by
adding the following:

 

In no event will the Marketing Agent Fee exceed 10% of the gross proceeds of the
Fund’s offering.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.

 

UNITED STATES COMMODITY FUNDS LLC         By: /s/ Howard Mah     Name: Howard
Mah     Title: Management Director  

 

UNITED STATES DIESEL-HEATING OIL FUND, LP

 

  By: United States Commodity Funds LLC, as General Partner           By: /s/
Howard Mah         Name: Howard Mah         Title: Management Director  

 

ALPS DISTRIBUTORS, INC         By: /s/ Thomas A. Carter     Name: Thomas A.
Carter     Title: President  

 

2

 

